DISMISS and Opinion Filed March 4, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00811-CV

    NICOLE STOTTS WITH TEXAS URBAN LIVING REALTY, LLC.,
                         Appellant
                            V.
         ADAM PERKINS AND ALL OCCUPANTS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-01887-B

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      It is well-settled that a corporation may only be represented in court by a

licensed attorney. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937

S.W.2d 455, 456 (Tex. 1996) (per curiam). The notice of appeal in this case was

filed by “pro se Nicole Stotts” on behalf of Texas Urban Living Realty, LLC. On

January 24, 2022, we directed appellant to file, within thirty days, a notice of

designation of counsel. See TEX. R. APP. P. 6.1(c). Although we cautioned

appellant that failure to comply could result in dismissal of the appeal without further

notice, see Kunstoplast, 937 S.W.2d at 456, no response has been filed.
     Accordingly, we dismiss the appeal. See id.




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


210811F.P05




                                     –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NICOLE STOTTS WITH TEXAS                     On Appeal from the County Court at
URBAN LIVING REALTY, LLC.,                   Law No. 2, Dallas County, Texas
Appellant                                    Trial Court Cause No. CC-21-01887-
                                             B.
No. 05-21-00811-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
ADAM PERKINS AND ALL                         Goldstein participating.
OCCUPANTS, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered March 4, 2022




                                       –3–